Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 17, 2017

                                        No. 04-17-00132-CV

                                        Louise JENSCHKE,
                                             Appellant

                                                  v.

                                         Elaine CLAUSSEN,
                                               Appellee

                     From the 218th Judicial District Court, Karnes County, Texas
                                Trial Court No. 16-01-00008-CVK-A
                             Honorable Russell Wilson, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

        On October 26, 2017, Appellant filed her reply brief. On November 7, 2017, Appellee
filed a sur-reply brief and moved this court to grant her leave to file a sur-reply brief. See TEX.
R. APP. P. 38.7.
           Appellee’s motion is GRANTED; the sur-reply brief is filed.



It is so ORDERED on this 17th day of November, 2017.


                                                       PER CURIAM


ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court